UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          5/24/21



  EB Safe LLC,

                       Petitioner,
                                                                    18-cv-7651 (AJN)
                –v–
                                                                        ORDER
 Mark P. Hurley,

                       Respondent.


ALISON J. NATHAN, District Judge:

      The Clerk of Court is respectfully directed to close this case.

      SO ORDERED.

Dated: May 24, 2021
       New York, New York                        ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
